Mr. Justice Breese delivered the opinion of the Court: This was an action on a promissory note executed by Thomas Uewlan to the Illinois Liberal Institute, for a scholarship therein. The name of this institution was subsequently changed, by an act of the general assembly, to that of Lombard University, and to it was transferred all the rights and. obligations at that time pertaining to the Illinois Liberal Institute; and was empowered .to sue for and collect all demands then held by the institution against third parties. The demand in suit was one of that description, and no point of law is raised in the case calling for a decision by this court. The whole case turns upon the testimony 5f appellant, and O. P. West, the financial agent of the plaintiff. They differ as to some important facts; and as the jury have given credit to West, and perceiving nothing in the record to question the propriety of their finding, we can not interfere to disturb the verdict and judgment. It is claimed by appellant there was a submission of the matter in difference to arbitrators, and that the note was merged in the award. There is but slight evidence of any submission, and if there was, it was waived by the subsequent arrangement to which West testified. There being no error in the record, the judgment is affirmed. Judgment affirmed.